                    1   GEORGE J. GIGOUNAS (Bar No. 209334)
                        george.gigounas@dlapiper.com
                    2   DLA PIPER LLP (US)
                        555 Mission Street, Suite 2400
                    3   San Francisco, CA 94105
                        Tel: 415.836.2500
                    4   Fax: 415.836.2501

                    5   KIMBERLY S. HYDE (Bar No. 274623)
                        kimberly.hyde@dlapiper.com
                    6   DLA PIPER LLP (US)
                        401 B Street, Suite 1700
                    7   San Diego, CA 92101
                        Tel: 619.699.2700
                    8   Fax: 619.699.2701

                    9   Attorneys for Defendant
                        HELENA AGRI-ENTERPRISES, LLC
                10
                                                     UNITED STATES DISTRICT COURT
                11
                                              FOR THE EASTERN DISTRICT OF CALIFORNIA
                12
                13      RAYMOND INVESTMENT                          CASE NO. 2:17-cv-00688-MCE-KJN
                        CORPORATION
                14                                                  ORDER MODIFYING SCHEDULING
                                       Plaintiff,                   ORDER AND MINUTE ORDER
                15
                               v.                                   [FILED CONCURRENTLY WITH NOTICE OF
                16                                                  JOINT APPLICATION AND JOINT
                        HELENA CHEMICAL COMPANY, and                APPLICATION, MEMORANDUM OF POINTS
                17      DOES 1 through 100, inclusive,              AND AUTHORITIES, DECLARATION]

                18                     Defendants.                  Judge: Hon. Morrison England

                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
DLA P IPER LLP (US)     WEST\283813016.1                           -1-
    SAN FRANCISCO
                                                          ORDER MODIFYING SCHEDULING ORDER AND MINUTE ORDER
                                                                                 CASE NO. 2:17-CV-00688-MCE-KJN
                    1          Pursuant to Federal Rule of Civil Procedure 16(b)(4), Defendant Helena Agri-Enterprises
                    2   LLC and Plaintiff Raymond Investment Corporation (collectively “Parties”) have applied to
                    3   modify this Court’s Scheduling Order to allow an additional 30 days to complete dispositive
                    4   motions. Having considered all papers submitted in support of the request, the Court HEREBY
                    5   MODIFIES the Scheduling Order (Dkt. No. 2) and the Minute Order modifying the Scheduling
                    6   Order (Dkt. No. 18) as follows:
                    7          (1) The dispositive motion deadline is hereby extended from November 12, 2018, to
                    8   December 12, 2018.
                    9          (2) The briefing deadlines pertaining to Raymond’s outstanding Motion for Summary
                10      Judgment are hereby extended by 30 days.
                11             (3) Fact discovery is hereby reopened for the limited purpose of allowing Helena to
                12      depose a representative of Condor Earth, John Lane, regarding Condor Earth’s October 3, 2018,
                13      Site Investigation and Well Installation Report.
                14             IT IS SO ORDERED.
                15      Dated: October 23, 2018
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
DLA P IPER LLP (US)      WEST\283813016.1                                  -2-
    SAN FRANCISCO
                                                             ORDER MODIFYING SCHEDULING ORDER AND MINUTE ORDER
                                                                                    CASE NO. 2:17-CV-00688-MCE-KJN
